DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1,2, 5, 7, 11,12,14-16, 18, 24, 25, 28 in the reply filed on 1/24/2022 remains acknowledged.
Applicant’s election without traverse of Sample 3 from Table 4, containing:
1% endoxifen, 
20% diethyl sebacate, 
10% diisopropyl adipate, 
29% PEG 300, and 
40% diethylene glycol monoethyl ether, 
in the reply filed on 1/24/2022 remains acknowledged.
Claims 32, 34-36, 41, 43, 45, 50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.
Claims 5, 11, 14-16, 18, 25, 28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022. 1% endoxifen, 20% diethyl sebacate, 10% diisopropyl adipate, 29% PEG 300, and 40% diethylene glycol monoethyl ether, reads on claim 2, where “first” compound corresponds to diethylene glycol monoethyl ether (40%); and “second compound” corresponds to the combination of diethyl sebacate, diisopropyl adipate and polyethylene glycols (sum is 59%).  These sum to 99%, in excess of the claim 5 range.  The ratio of 40:59 reads on claim 7. Endoxifen elected is not specifically the (Z)-form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perumal et al. (US 2014/0088059 A1; 2014).
Perumal teaches the compositions of the invention can include one or more active agents, as well as one or more solvents, adhesive base materials and the like.  Examples of solvents include Applicant elected diisopropyl adipate [0118].  The compositions are intended as topical formulations for application directly on the breast; and they include preventative therapies for breast cancer [0110].  Examples of chemical enhancers include … esters such as … diethyl sebacate [0129].  
Examples of anticancer agents that can be delivered by compositions described herein include: … hormones such as … endoxifen [0138].  The content of the active ingredient can be preferably 0.1 to 10 mass % [0130], rendering obvious endoxifen amounts and ranges within this range, as well as overlapping ranges. (MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))
Thus, the combination of endoxifen, diisopropyl adipate and diethyl sebacate is obvious from the teachings of each of these components in a composition by Perumal, rendering obvious claims 1.
Regarding the elected PEG, polyethylene glycol is taught as a solvent [0118], rendering obvious this component.

Applicant argues:

Reference does not teach or suggest every element of the Claims 
The Office Action asserts that Perumal teaches compositions that can include "one or more active agents, as well as one or more solvents, adhesive base materials an [sp] the like. Examples of solvents include Applicant elected diisopropyl adipate." (Office Action p. 4 referring to Perumal para. [0118]). The Office Action further asserts that Perumal discloses that "[t]he compositions are intended as topical formulations for application directly on the breast; and they include preventative therapies for breast cancer" (Office Action p. 4 citing to Perumal para. [0110]) and that "[e]xamples of chemical enhancers include ... esters such as ... diethyl sebacate" (Office Action p. 4 citing to Perumal para. [0129]). The Office Action further asserts that "[r]egarding the elected PEG, polyethylene glycol is taught as a solvent...rendering obvious this component" (Office Action p. 5 citing to Perumal para. [0118]), that endoxifen can be an anticancer agent and can be present at 0.1 to 10 mass % which renders obvious endoxifen amounts within that range as well as overlapping ranges (Office Action p. 5 citing to Perumal paras. [0138] and [0130] and MPEP 2144.05). 
As the Examiner concedes (Office Action p. 5), Perumal is silent with respect to the elected diethyleneglycol monoethyl ether, but the Examiner asserts that "similar compounds diethylene glycol monomethyl ether and ethylene glycol monoethyl ether are both taught as solvents, rendering obvious the elected diethylene glycol monoethyl ether, as a combination of parts of these two solvents." (Office Action pp. 5-6 citing to Perumal para. [0118]). 
In view of at least the lack of disclosure by Perumal of diisopropryl adipate and diethyleneglycol monoethyl ether, Applicant respectfully submits that a prima facie case of obviousness has not been established. In addition, a disclosure of diethylene glycol monomethyl ether and ethylene glycol monoethyl ether by Perumal is not the same as a disclosure of diethyleneglycol monoethyl ether. Since every element of the claimed invention is not expressly or inherently taught or suggested by Perumal, Claims 1 and 12 are not obvious in view of Perumal. 
As a result, Applicant respectfully requests reconsideration and withdrawal of the rejection of Claims 1 and 12 under 35 U.S.C. § 103 for allegedly being obvious in view of Perumal. 
Conclusion of obviousness based on improper hindsight reasoning 
The Office Action asserts that Claims 1 and 12 are obvious in view of Perumal without providing any rationale or guidance, whether explicitly or implicitly disclosed in Perumal or otherwise available to the person having ordinary skill in the art, as to how to have arrived at the claimed composition. 
While "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning... so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). (MPEP 2145; Emphasis added). 
Perumal relates to compositions and methods for localized drug delivery through mammary papillae. The compositions "can be specifically adapted for transdermal permeation through the mammary papilla, areola, or a combination thereof, and into underlying breast tissue" (Perumal abstract). According to Perumal, "the mammary papilla can be used for the effective and efficient delivery of therapeutics for cancer and other conditions of the breast." (Perumal para. [0009]) using a carrier that includes a sandalwood oil element, such as a-santalol, which produces "a microemulsion...or...a hydroalcoholic solution" (Perumal para. [0021]). 
The present disclosure states that "[t]here remains an unmet medical need for new topical compositions comprising (Z)-endoxifen and salts and solvates thereof wherein there is reduced conversion of (Z)-endoxifen to (E)-endoxifen, and methods for the treatment and/or prevention of hormone-dependent breast and reproductive tract disorders using such compositions." (Original specification p. 4 Ins. 1-11; Emphasis added). The present disclosure further states that "the combination of the compounds (penetration enhancers) disclosed herein are useful for the preparation of topical compositions comprising (Z)-endoxifen and salts and solvates thereof that show reduced interconversion from the active (Z)-endoxifen form to the inactive and deleterious (E)-endoxifen in solutions or liquid formulations. Accordingly, in some embodiments, the topical compositions comprising predominantly (Z)-endoxifen and salts and solvates thereof are stable for at least 6 months, at least 9 months, at least 12 months, and at least 18 months at ambient temperature." (Original specification p. 33 Ins. 14-21; Emphasis added). The present disclosure further states that disclosed compositions "are designed to provide maximum delivery and uptake locally in the affected tissues with rate of release as needed (for example, controlled release, slow, rapid, delayed, pulsatile, or sustained release) throughout the region to be treated with little to no increase in the systemic blood levels of the therapeutic agents." (Original specification p. 20 Ins. 19-30; Emphasis added). 
Since the Office Action is silent with respect to how the person having ordinary skill in the art would have arrived at the claimed composition based on Perumal, the conclusion of obviousness appears to have been based on the inclusion of knowledge gleaned only from applicant's disclosure. 
In addition, since arriving at the claimed invention would not have occurred without knowledge gleaned only from applicant's disclosure, the person having ordinary skill in the art would not have had any reasonable expectation of success at arriving at the claimed composition through routine optimization (see MPEP 2144.05 III C). The features of the claimed composition, including components and amounts, are not shown by the cited references or the knowledge available to the person having ordinary skill in the art to have contributed to reduced interconversion from the active (Z)-endoxifen form to the inactive and deleterious (E)-endoxifen in solutions or liquid formulations. The person having ordinary skill in the art would not have been motivated to create the claimed compositions at least because they would not have recognized the advantages of doing so without the benefit of the present disclosure. 
As a result, Claims 1 and 12 are not obvious in view of Perumal, and Applicant respectfully requests reconsideration and withdrawal of the rejection of Claims 1 and 12 under 35 U.S.C. § 103 for allegedly being obvious in view of Perumal. 

This is not persuasive.
This rejection is based on the obvious combination of the combination of endoxifen (from [0138]), diisopropyl adipate (from [0118]) and diethyl sebacate (from [0129]), each of which is taught by Perumal.  This rejection has nothing to do with diethyleneglycol monoethyl ether, as argued.  
The embodiment relied on is clearly obvious, being a combination of elements explicitly taught in Perumal.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduced conversion of (Z)-endoxifen to (E)-endoxifen) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the compositions show reduced interconversion from the active (Z)-endoxifen form to the inactive and deleterious (E)-endoxifen in solutions or liquid formulations or that the disclosed compositions are designed to provide maximum delivery and uptake locally with rate of release as needed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 1-2, 7, 12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perumal et al. (US 2014/0088059 A1; 2014) as applied to claims 1, 12 above, and further in view of Khan et al. (US 2017/0304232 A1; 2017; filed 2017 Apr; priority 2016); and Bernick et al. (US 9,289,382 B2; 2016).
Regarding the elected diethyleneglycol monoethyl ether, this compound is not specifically taught by Perumal, which is construed to be required, in the elected embodiment, by claim 2.  However, similar compounds diethylene glycol monomethyl ether and ethylene glycol monoethyl ether are both taught as solvents [0118], rendering obvious the elected diethylene glycol monoethyl ether, as a combination of parts of these two solvents.
Perumal does not teach amounts of claim 5, the ratio of claim 7, or the elected amounts required by claim 24 for the elected Sample 3 from Table 4.
Khan teaches topical formulations for treating and/or preventing breast cancer; the topical formulation may comprise endoxifen as an active ingredient (abstract). The topical formulation may include one or more chemical permeation enhancers (CPEs) for transdermal drug delivery; a non-limiting list of CPEs may include, inter alia, Applicant elected diethylene glycol monoethyl ether (transcutol) [0021]. Suitable concentrations for the one or more CPEs in the topical formulations may include concentrations including 20% and 40% [0024].
Thus, selection of endoxifen at 1% would have been obvious from within the range taught by Perumal.  Selection of diethyl sebacate from Perumal, a permeation enhancer, would have been obvious at the 20% amount taught by Khan.  Selection of diethylene glycol monoethyl ether, very similar to solvents taught by Perumal, is also taught by Khan as a CPE; obvious amounts would have been the 40% amount taught by Khan.  This would leave remaining amount of 39% for solvents; selection of a combination of diisopropyl adipate and PEG (the specific PEG 300 is obvious as discussed below) would have been obvious, based on the teaching of Perumal of each of these two solvents and of solvent combinations.  Regarding the amounts required by claim 24, amounts of 10% and about 30% (encompassing 29%) for the solvent alcohol is taught by Khan.  Even though diisopropyl adipate and PEG are not alcohols, it would have been obvious to select similar amounts to the alcohol when other solvents are utilized.
The PEG taught by Perumal is an exemplary solvent, rendering obvious a lower molecular weight range of PEG (to be a liquid solvent).  However, PEG 300 is not explicitly taught (this is required for the elected composition of claim 24).
It is noted in the listing of active agents, endoxifen is compared to other hormones, including estradiol.  The skilled artisan would have reviewed other references teaching suitable solubilizers for compounds similar to endoxifen, to select a specific polyethylene glycol size.  Bernick teaches surfactants capable of dissolving or solubilizing (solvents) relatively high amounts of hydrophobic drug compounds; non-limiting examples include propylene glycol (also taught as solvent by Perumal at [0118]), and PEG 300 (15:38-44).  The suitability of PEG 300 renders obvious this particular polyethylene glycol size, giving the elected embodiment of claim 24.
The motivation to select the PEG 300 is the recognition that this is a suitable solubilizing compound for estradiol (Bernick; 12:33-35), an alternate hormone to endoxifen, taught also by Perumal.
The obvious composition containing 1% endoxifen, 20% diethyl sebacate, 10% diisopropyl adipate, 29% PEG 300, and 40% diethylene glycol monoethyl ether, reads on claim 2, where “first” compound corresponds to diethylene glycol monoethyl ether (40%); and “second compound” corresponds to the combination of diethyl sebacate, diisopropyl adipate and polyethylene glycols (sum is 59%).

Applicant argues:
B. Claims 1, 2, 7, 12, 24 (Perumal, Khan, Bernick) Claims 1, 2, 7, 12, 24 have been rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Perumal as applied to Claims 1 and 12, and further in view of Khan et al., U.S. Pre-Grant Publication No. 2017/0304232 (hereinafter "Khan") and Bernick et al., U.S. Patent No. 9,289,382 (hereinafter "Bernick"). 
References do not teach or suggest every element of the Claims The Office Action concedes that Perumal does not teach the amounts of Claim 5, the ratio of Claim 7, or the elected amounts required by Claim 24 for the elected Sample 3 from Table 4, but asserts that selections of amounts for endoxifen (1%), diethyl sebacate (20%), diethylene glycol monoethyl ether (40%), and PEG or PEG 300 would have been obvious over Perumal in view of Khan and Bernick (Office Action pp. 5-7). 
As an initial matter, the Office Action has not accounted for the presence of diethyleneglycol monoethyl ether (40%) or diisopropryl adipate (10%) in the claimed and elected composition. The compound diisopropryl adipate is not disclosed in any of the cited references, and in addition, a disclosure of diethylene glycol monomethyl ether and ethylene glycol monoethyl ether by Perumal is not the same as a disclosure of diethyleneglycol monoethyl ether. As a result, the elected composition including endoxifen (1%), diethyl sebacate (20%), diisopropyl adipate (10%), diethylene glycol monoethyl ether (40%), and PEG 300 (29%) is not taught or suggested by the cited references, whether considered alone or in combination. 
In addition, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. (MPEP 2143). 
The Office Action has not provided any reason or rationale as to why the claimed and elected topical compositions would have been obvious, or why one skilled in the art would have been motivated to optimize a composition to meet these features in view of Perumal, optionally combined with Khan and Bernick. 
Since the analysis supporting the rejection under 35 U.S.C. 103 has not been made explicit, the Office Action has failed to established a prima facie case of obviousness for rejection of Claims 1 and 12 under 35 U.S.C. § 103 as being unpatentable over Perumal and for rejection of Claims 1, 2, 7, 12, and 24 under 35 U.S.C. § 103 as being unpatentable over Perumal as applied to Claim 1 and 2, and further in view of Khan and Bernick. 
In view of the above remarks, the Office is respectfully requested to reconsider and withdraw the rejection of Claims 1, 2, 7, 12, and 24 under 35 U.S.C. § 103 as being unpatentable over Perumal as applied to Claim 1 and 2, and further in view of Khan and Bernick. 
Conclusion of obviousness based on improper hindsight reasoning The Office Action asserts that Claims 1, 2, 7, 12, and 24 are obvious in view of Perumal, Khan, and Bernick without providing any rationale or guidance, whether explicitly or implicitly disclosed in the references or otherwise available to the person having ordinary skill in the art, as to how to have arrived at the claimed composition. 
While "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning... so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). (MPEP 2145; Emphasis added). 
As discussed above, Perumal relates to compositions and methods for localized drug delivery through mammary papillae. 
Khan relates to endoxifen for local transdermal therapy to the breast and teaches use of "micelles/liposomes or micelle-forming or liposome-forming components (e.g., phospholipids)...water ...and mixtures thereof." (Khan para. [0021]). According to Khan, use of endoxifen (ENX) is preferably carried with compositions that include micelles, such as ENX- micelle and ENX-OA (oleic acid containing; see para. [0034] of Khan). 
Bernick relates to vaginal inserted estradiol pharmaceutical compositions and methods that utilize estradiol in combination with "a medium chain oil" such as "C6-C12 fatty acid or a glycol, monoglyceride, diglyceride, or triglyceride ester thereof' for solubilization of estradiol (Bernick col. 2 lns. 25-41). For delivery vehicle, Bernick teaches gelatin capsules that include a significant aqueous component, specifically, 35.0 to 38.9 % w/w of purified water to other ingredients (see Examples, including Example 2 and Table 2, of Bernick). In an example composition, the gel mass contains 33.74 % w/w of purified water (see Example 5 of Bernick). Accordingly, Bernick teaches compositions containing estradiol that is solubilized in oil and combined with water, optionally with surfactants that can "aid the formation of oil-water droplets" (Bernick col. 15 Ins. 12-40). 
As discussed above, the present disclosure states that "the combination of the compounds (penetration enhancers) disclosed herein are useful for the preparation of topical compositions comprising (Z)-endoxifen and salts and solvates thereof that show reduced interconversion from the active (Z)-endoxifen form to the inactive and deleterious (E)-endoxifen in solutions or liquid formulations..." (Original specification p. 33 Ins. 14-21; Emphasis added), and that disclosed compositions "are designed to provide maximum delivery and uptake locally in the affected tissues..." (Original specification p. 20 Ins. 19-30; Emphasis added). 
Since the Office Action is silent with respect to how the person having ordinary skill in the art would have arrived at the claimed composition based on Perumal, Khan, and Bernick, the conclusion of obviousness appears to have been based on the inclusion of knowledge gleaned only from applicant's disclosure. 
In addition, since arriving at the claimed invention would not have occurred without knowledge gleaned only from applicant's disclosure, the person having ordinary skill in the art would not have had any reasonable expectation of success at arriving at the claimed composition through routine optimization (see MPEP 2144.05 III C). The features of the claimed composition, including components and amounts, are not shown by the cited references or the knowledge available to the person having ordinary skill in the art to have contributed to reduced interconversion from the active (Z)-endoxifen form to the inactive and deleterious (E)-endoxifen in solutions or liquid formulations. The person having ordinary skill in the art would not have been motivated to create the claimed compositions at least because they would not have recognized the advantages of doing so without the benefit of the present disclosure. 
As a result, Claims 1, 2, 7, 12, and 24 are not obvious in view of Perumal, Khan, and Bernick, and Applicant respectfully requests reconsideration and withdrawal of the rejection of Claims 1, 2, 7, 12, and 24 under 35 U.S.C. § 103 for allegedly being obvious in view of Perumal, Khan, and Bernick. 


This is not persuasive.
Regarding diisopropyl adipate, this is taught at [0118], lines 13-14. 
It is noted that triacetin is another completely unique compound from diisopropyl adipate; this paragraph is construed as missing a comma between diisopropyl adipate and triacetin; ChemDraw depicts the two unique compounds corresponding to diisopropyl adipate as one, and triacetin as the second, when tasked to draw the structure of “diisopropyl adipate triacetin”; thus, the skilled artisan would construe there to be two compounds with a missing comma, as a typographical error.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Gives the two structures of the above named compounds, indicating the language at [0118] was reasonably intended to be “diisopropyl adipate, triacetin, …”
Regarding the argument,
a disclosure of diethylene glycol monomethyl ether and ethylene glycol monoethyl ether by Perumal is not the same as a disclosure of diethyleneglycol monoethyl ether

The position has not been adopted that “diethylene glycol monomethyl ether and ethylene glycol monoethyl ether” is the same as “diethyleneglycol monoethyl ether”.
The structures are depicted below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Diethylene glycol portion is shared by the first and third compound.  The monoethyl ether is shared by the second and third compound.  Thus, as stated, the claimed compound (third compound) corresponds to parts of each of the other compounds, rendering the third obvious as a combination of the parts shared with the other two compounds.
Additionally, the claimed compound also has close structural similarity to the two compounds taught by Perumal.  Per MPEP 2144.09 (I) a rejection may be based on close structural similarity, founded on the expectation that compounds similar in structure will have similar properties: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Close structural similarity is documented by the fact that the claimed compound is a combination of the two portions of the named two compounds; the two named compounds are both named as examples of solvents.
Finally, MPEP 2144.09 (II) indicates compounds which are … homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). The claimed compound is a homolog of the second compound, differing by having a repeated ethylene glycol moiety.  This repeat is exemplified in the first compound.  The claimed compound is also a homolog of the first compound, differing by having an ethyl ether in place of a methyl ether (successive addition of a CH2 moiety), which is exemplified in the second compound.  Thus, the claimed solvent is also obvious being a homolog of each of the compounds taught by Perumal, the homolog portion of each also being exemplified by the other compound taught, rending obvious the claimed compound.
The rejection documents reasons to select each of the amounts stated.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduced conversion of (Z)-endoxifen to (E)-endoxifen) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the compositions show reduced interconversion from the active (Z)-endoxifen form to the inactive and deleterious (E)-endoxifen in solutions or liquid formulations or that the disclosed compositions are designed to provide maximum delivery and uptake locally with rate of release as needed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611